DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 5, 9, 15, 20, 22-23, 27, 31, 37, 44-45, 47-48, 52, 57, and 62, drawn to a method of modulating an immune response.
Group II, claim(s) 63-64, drawn to a silica nanoparticle.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a method of modulating an immune response in a subject by intraperitoneally administering a nanoparticle. The method of claim 1 appears to lack an inventive step in view of Hubbell et al. (US 2010/0055189 A1). Hubbell et al. (hereafter referred to as Hubbell) teaches that “PEG-PPS nanoparticles loaded with imiquimod demonstrated strong maturation of bone marrow derived dendritic cells (BMDCs).” Maturation of bone marrow derived dendritic cells is understood to be a form of modulating an immune response. Hubbell teaches intraperitoneal administration in paragraph 0217. Similarly, the examiner cites Pulendran et al. (US 2011/0104293 A1). Pulendran et al. (hereafter referred to as Pulendran) teaches administering a nanoparticle comprising imiquimod, apparently as an immunoadjuvant in a vaccine, as of Pulendran, paragraph 0177. Pulendran teaches intraperitoneal administration in paragraphs 0144, 0191, and 0197.
As such, Group II does not share a special technical feature with the instant claims of Group I. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Intracellular Modulating Agent: Applicant must elect a specific intracellular modulating agent, as of e.g. claim 20. Claim 20 recites imiquimod, risiquimod, or oseltamivir as intracellular modulating agents; applicant must elect one of these active agents. The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because the different active agents are used in the art for significantly different purposes. For example, imiquimod is used primarily for the treatment of dermatological disorders, namely, viral infections, such as Type I or Type II Herpes simplex infections and genital and perianal warts, actinic keratosis and superficial basal cell carcinoma, and to induce interferon biosynthesis to achieve an antiviral effect, as of Gregory (US 2010/0160368 A1), abstract. In contrast, oseltamivir is used to treat influenza, and is used to inhibit neuramidase (which is an influenza protein), as of Bardot (US 2010/0196462 A1), paragraphs 0011-0012. In view of these teachings, the skilled artisan would have expected that the different intracellular modulating agents recited by the instant claims would have had significantly different effects when administered to a subject and would thereby have not related to a single general inventive concept under PCT Rule 13.1.
Material of Nanoparticle: Applicant must elect a specific material of the nanoparticle, e.g. as of claim 9. The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because the species are used for different purposes. For example, gold nanoparticles appear to be used primarily for diagnosis rather than for therapy. In support of this position, the examiner 


Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
Groups: The examiner has required restriction between product or apparatus claims (Group II) and process claims (Group I). Where applicant elects claims directed to the product/apparatus (Group II), and all product/apparatus claims are subsequently 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Additional Cited Prior Art
As additional relevant prior art, the examiner cites Na et al. (Small, Vol. 8 No. 11, 2012, pages 1752-1761). Na et al. (hereafter referred to as Na) is drawn to mesoporous silica nanoparticles for delivery of siRNA, as of Na, page 1752, title and abstract. Na teaches the following, as of Na, page 1755, figure 3, relevant text reproduced below

    PNG
    media_image1.png
    807
    1303
    media_image1.png
    Greyscale

Looking at figure 3(f), reproduced above, the structure on the right portion appears to be T-MSN2, as of Na, page 1755, caption of figure 3, relevant text reproduced below.

    PNG
    media_image2.png
    58
    1360
    media_image2.png
    Greyscale

As such, the composition known as “T-MSN2” comprises a silica particle and a plurality of nucleic acids. Figure 3(a) above shows that this particle is positively charged in the absence of the nucleic acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612